 THRIFTY RENT-A-CARWolfrich Corporation d/b/a Thrifty Rent-A-Car andFreight Checkers, Clerical Employees & Helpers,Local No. 856, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, Petitioner. Case 20-RC-141571January 27, 1978DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS JENKINS, PENELLO, AND MURPHYPursuant to the terms of Stipulations for Certifica-tion Upon Consent Election approved by the Re-gional Director for Region 20 on April 15, 1977, anelection by secret ballot was conducted on May 4,1977, under the Regional Director's direction andsupervision among employees in the stipulated unit.At the conclusion of the election, the parties werefurnished with a tally of ballots which showed that,of approximately seven eligible voters, seven castvalid ballots, of which five were for and one wasagainst the Petitioner. One ballot was challenged, anumber insufficient to affect the outcome of theelection. Thereafter, the Employer filed 10 objectionsto the conduct of the election and conduct affectingthe results of the election.Pursuant to Section 102.69 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Regional Director conducted an inves-tigation, and on June 20, 1977, issued and dulyserved on the parties her report on the challengedballot and the objections. Her report recommendedthat each of the Employer's 10 objections be over-ruled and that the Petitioner be certified. Thereafter,the Employer filed timely exceptions to the RegionalDirector's report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims torepresent certain employees of the Employer.3. A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4. The parties stipulated, and we find, that thefollowing employees of the Employer constitute aI We have severed this case from Wolfrich Corporation d/b/a ThriftryRent-a-Car, 234 NLRB 529 (1977), with which it had been joined by the234 NLRB No. 76unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9(b) of theAct:All garage personnel of the Employer at itsMillbrae, San Francisco, and San Jose, Californialocations; excluding all other employees, confi-dential employees, guards and supervisors asdefined in the Act.5. The Board has considered the Regional Direc-tor's report, the exceptions thereto, and supportingbrief, and hereby adopts the Regional Director'sfindings, conclusions, and recommendations.Our dissenting colleague, however, would remandthis case for a hearing regarding Objections 3through 8. Those objections in essence allege that thePetitioner's business agent (1) made false promises ofbenefits to the employees, (2) made misrepresenta-tions to the employees that the Employer had agreedwith the Petitioner to sign a collective-bargainingagreement containing certain provisions which werefavorable to the employees, and (3), in the course ofmaking such promises and misrepresentations, toldcertain employees that he had been speaking with theEmployer at the Board's Regional Office.The Regional Director set forth the pertinent factsas follows: on the day before the election wasscheduled, the Union's business agent telephonedtwo employees. The first employee stated that thebusiness agent told her that he was calling from theBoard's offices and had just been talking with theEmployer's president. The business agent then alleg-edly stated: "If you were in the Union you could bemaking $4.35 an hour and one of your co-workerscould be making $6.01 an hour." The secondemployee stated that the business agent had told herthat he had recently spoken with the Employer'spresident, who had been very agreeable and had"agreed to what we wanted." In addition, thebusiness agent allegedly stated that the Employerhad agreed that wages would be increased from $4 to$5 per hour.The Regional Director overruled each of theobjections. In support of her conclusion regardingthe misrepresentations, the Regional Director citedShopping Kart Food Market, 228 NLRB 1311 (1977),in which the majority of the Board stated that itwould no longer set elections aside on the basis ofmisleading campaign statements. In support of herconclusion regarding the Union's promises of bene-fits, the Regional Director stated that "employeesgenerally understand that a union cannot automati-cally obtain benefits by winning an election, butRegional Director, because we are certifying the representative herein, butdirecting a hearing on a challenged ballot in 234 NLRB 529.525 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmust attempt to achieve them through the collective-bargaining process." Finally, the Regional Directoralso concluded that the business agent's "barestatement to one employee that he was calling fromthe Board's offices did not ...'improperly involvethe Board and its processes' ... an exception to therule promulgated in Shopping Kart Food Market,supra." We agree in all respects with the RegionalDirector's conclusions.However, as mentioned above, our dissentingcolleague would remand this case for a hearing. Hesets forth three arguments in support of that posi-tion: (1) union promises of benefits, although gener-ally not deemed objectionable, constitute objection-able conduct when presented to employees with"tacit" or "implied" Board approval; (2) the Petition-er's conduct improperly involved the Board and itsprocesses; and (3) the Petitioner's conduct is argu-ably analogous to the forged document exceptionrecognized by the Shopping Kart majority. Thefollowing is a discussion of each of these argumentsand our response thereto.With regard to the first argument, our dissentingcolleague concludes that the Petitioner made prom-ises of benefits to several employees with "tacit" or"implied" Board approval. However, we fail tounderstand how the mere mention by a businessagent that he was calling from the Board's officesconstitutes "Board endorsement" of the agent'sstatements.2Moreover, we note that the RegionalDirector found, and the affidavits of the employeesconfirm, that the Petitioner's business agent statedthat he was calling from the Board's offices only tothe first of the two employees involved herein. Thus,we find that the business agent's reference to theBoard's offices in these circumstances was merely aninnocuous remark which did not amount to "tacit"or "implied" Board approval of the Union's promisesof benefits.3Therefore, we agree with the RegionalDirector that the Petitioner's promises of benefitswere not objectionable.4As to the second argument, our dissenting col-league finds that the Petitioner "may" have improp-erly involved the Board or its processes in tworespects. First, by making promises of benefits with"tacit" or "implied" Board approval, the Petitioner'sbusiness agent may have improperly created theimpression of Board partisanship in the election.However, in accordance with our finding above thatthe business agent's statement to the first employeedid not constitute Board endorsement of the Union'spromises, we conclude that the alleged statement didnot create the impression of Board partisanship or2 See Skaggs Drug Centers, Inc., 197 NLRB 1240, 1247-48 (1972).3 Contrary to our dissenting colleague's characterization of our positionin fn. 6 of his dissenting opinion, we do not base our decision herein on thefact that the statements made to two employees were isolated.otherwise improperly involve the Board or its pro-cesses. Second, "by allegedly representing that theEmployer had virtually agreed to recognition andspecific bargaining proposals with implied Boardapproval, the Union may have perverted the electoralprocess by converting the representation electioninto a defacto referendum on specific provisions of apurported 'collective-bargaining agreement.' " (Em-phasis supplied.) In support of this proposition, ourdissenting colleague apparently relied upon thestatement made by the Petitioner's business agentduring a telephone conversation with the second ofthe two employees involved herein. As noted above,the business agent did not state to the employeeinvolved that he was calling from the Board's offices.Nevertheless, as our dissenting colleague suggests,the affidavit of that employee indicates that thebusiness agent had just emerged from the preelectionconference when he had made the call. However, forthe reasons stated above regarding the statementmade to the first employee by the business agent,wherein he explicitly mentioned that he was callingfrom the Board's offices, we find that the conversa-tion between the business agent and the secondemployee, a fortiori, did not constitute Board en-dorsement of the Union's promises as well. Thus, weconclude that the Petitioner did not improperlyinvolve the Board or its processes in this respect.With regard to the third argument, our dissentingcolleague concludes that the Petitioner's conduct "isarguably analogous to the forged document excep-tion recognized by the Shopping Kart majority."However, the forged document exception has onlybeen applied by the Board in cases involving actualforgeries, which deceive the employees as to thesource of campaign propaganda. That is clearly notthe situation in this case.Accordingly, we shall issue the following certifica-tion.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Freight Checkers, ClericalEmployees & Helpers, Local No. 856, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, and that, pursuant toSection 9(a) of the National Labor Relations Act, asamended, the said labor organization is the exclusiverepresentative of all employees in the unit foundappropriate herein for purposes of collective bargain-ing with respect to rates of pay, wages, hours ofemployment, or other conditions of employment.4 See Acme Wire Products Corporation, 224 NLRB 701 (1976).526 THRIFTY RENT-A-CARMEMBER JENKINS, dissenting:Employer's objections to elections held May 4,1977, allege serious misconduct by the Union'sbusiness agent on the very eve of these elections.Employer's Objections 3 through 8 and affidavits insupport thereof refer to a preelection conference heldat the Board's Regional Office the afternoon beforethe election at which the Union's business agent,Hurley, and the Employer's president, Kleczak, werein attendance. It is alleged that during the course ofthe conference Hurley absented himself on a numberof occasions, and unbeknownst to the Board repre-sentative or Kleczek, telephoned several employees.According to the objections, Hurley in each instancemade it a point to state that he was calling from theoffices of the National Labor Relations Board or thathe had just emerged from a conference with Kleczek.After stating that he was calling from the offices ofthe National Labor Relations Board, Hurley alleged-ly told one employee that Kleczek was right out inthe hall, and that if they were in the Union theywould be making $4.35 an hour. This allegedconversation suggests both Kleczek's tacit agreementto provide economic benefits as well as the Board'ssanction of same. Hurley allegedly told anotheremployee that Kleczek had agreed to whatever theywanted, that he had agreed to set wages at $4 to $5an hour, and that all they had to do was vote "yes."5Thus, the Employer's objections and supportingaffidavits clearly suggest that the Union's businessagent used these telephone calls from the Board'soffices to convey promises of benefits conditioned ona union victory at the polls, false representation ofEmployer support for the Union and agreement tospecific bargaining proposals, and intimations ofBoard approval of same.My colleagues have adopted the Regional Direc-tor's recommendation to dismiss Employer's Objec-tions 3 through 8 on the basis of Shopping Kart FoodMarket, 228 NLRB 1311 (1977). In so doing, theyI Although it does not affirmatively appear that Hurley told thisemployee that he was calling from the Board's offices, her affidavit clearlyindicates that she was aware that Hurley had just emerged from t.e Board'spreelection conference and that Hurley was reporting on the outcome. Thisconversation again indicates that Kleczek had agreed to specific bargainingproposals and at least impliedly suggests Board sanction.6 My colleagues apparently conclude that the Union agent's allegedreference to the Board's offices in a conversation with one employee was anisolated and therefore innocuous statement which could not be foundobjectionable. Another alleged conversation with a second employeeappears to have communicated the fact that the union agent had justemerged from the Board's preelection conference and that he was reportingon its outcome. To this extent, at least, the Board's processes were againinjected into the Union's election campaign. The majonty concludes.however, that this conversation could not be found objectionable by merereference to their discussion of the first conversation. To discount theimpact of one statement by characterizing it as an "innocuous remark" andto dispose of the significance of a second, virtually identical, conversationfor the same reason defies logic. A single reference may well be "innocu-ous," but when a second conversation imparts the same message a strongignore the serious nature of these allegations ofmisconduct6and conclude that these allegations donot raise substantial or material issues warranting ahearing to determine whether the elections should beset aside. I cannot concur in what I view as anabdication of our fundamental responsibility underthe Act to insure the fairness and integrity of theelectoral process. Accordingly, for these reasons andthe additional reasons set forth below, I wouldremand this case for the purpose of conducting ahearing before a duly authorized Hearing Officer toresolve the issues raised in Employer's Objections 3through 8.7Even if I did not disagree with the rationaleunderlying the Shopping Kart decision,8I would stillfind that it does not control the outcome of this case.Promises of benefits which may tend to affect theoutcome of an election constitute a sufficient basisfor setting aside an election, whether such promisesconvey actual intentions or irresponsible misrepre-sentations. To call the Union's alleged promise ofbenefits a misrepresentation and dismiss its signifi-cance on the basis of Shopping Kart is to miss thepoint; misrepresentation or not, it is still a promise ofa benefit reasonably calculated to influence theelection outcome.9Although in most situations aunion cannot reasonably be viewed as capable ofmaking credible guarantees of such managerialdecision as increases in wages and benefits, the factsof this case present a different situation. Here theUnion, it is claimed, prefaced its promise of benefitswith false representations that the Employer hadagreed to specific economic bargaining proposalswith tacit Board approval. When a Union thusappears to have cloaked itself with credible apparentauthority to deliver on its promise of specific eco-nomic benefits it should be estopped to deny theobjectionable impact of these promises. In thesecircumstances, such conduct should warrant settingaside an election.inference of a pattern of intentional electioneering tactics arises. Althoughmy colleagues deny that their conclusions are not based on a finding thatthe alleged conversations were isolated or de minimis, their analysis speaksfor itself. In view of the size of the units involved (7 eligible voters here and10 eligible voters in Case 20-RC-14146 which has been severed) I cannotconclude that statements made to two employees were isolated, de ninimis,or innocuous. Moreover. I would point out that the Board and courts havelong recognized that 'le experience has shown that statements made duringelection campaigns are the subjects of discussion and repetition among theelectorate." Standard Knitting Mills. Inc.. 172 NLRB 1122 (1968); Interna-tional Mfg. Co., Inc., 167 NLRB 769 (1967). In these circumstances it is clearthat the Employer's allegations are serious and substantial.I would emphasize to the majority that the question we are passing onis whether Employer's allegations raise substantial issues warranting ahearing, and not whether Employer should prevail on the merits. As I havealready stated, I would find that Employer has clearly made a sufficientshowing to warrant a hearing.I See Chairman Fanning's and my dissent, and my further dissenttherein. 228 NLRB 1311, 1315-18(1977).Cf. N.L.R.B. v. Savair Mfg. Co., 414 U.S. 270, 278-281 (1973).527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEven if this case is viewed as a proper case for theapplicability of Shopping Kart, and I do not so regardit, I would point out to my colleagues that the allegedmisconduct falls within the express exceptions to therule in that case. Employer's allegations suggest thatthe Union engaged in "deceptive campaign practices...involving the Board and its processes," 10 in tworespects. First, it appears that the Union may haveimproperly created the impression of Board partisan-ship in the representation election." Second, byallegedly representing that the Employer had virtual-ly agreed to recognition and specific bargainingproposals with implied Board approval, the Unionmay have perverted the electoral process by convert-ing the representation election into a de factoreferendum on specific provisions of a purported"collective-bargaining agreement."Indeed, such conduct is arguably analogous to theforged document exception recognized by the Shop-ping Kart majority. This exception indicates thatelections will be set aside based on misrepresenta-tions "which render voters unable to recognizepropaganda for what it is,"'12not because of thesubstantive conduct but because of the deceptivemanner in which it is presented. Thus, when a partycalls employees directly from a preelection confer-ence at Board offices the afternoon before anelection, one can reasonably conclude that the use ofthese external circumstances enhances the credibilityand apparent legitimacy of its misrepresentation.Finally, the majority's application of the ShoppingKart rule to this case appears to confirm the fearsChairman Fanning and I registered in that case;namely, that such a broad sweeping and mechanicaldoctrine jeopardizes the integrity of the electoralprocess under the Act. The present case suggests thato1 228 NLRB at 1313." J. Ray McDermott & Co., Inc., 215 NLRB 570(1974).reliance on this doctrine may all too often result inthe disregard of the right of employees to have anopportunity to make free and informed decisions atthe polls. Such a result seems to follow inevitablyfrom the wholesale elimination of any standardsgoverning substantial misrepresentations during elec-tion campaigns and the relinquishment of anypractical means of compelling accountability. Arepresentation election is the threshold event fromwhich substantial rights and obligations flow. Thedesignation of a labor organization as the exclusivecollective-bargaining representative thus endows itwith significant power to shape the present andfuture livelihood of the employees it represents. Oncethis designation has been made, the Act seeks toencourage its permanency with a view toward pre-serving industrial peace through the promotion ofstable collective-bargaining relationships. Thus, theBoard's electoral process, unlike the electoral processin the political realm, does not require collective-bargaining representatives to run for reelection peri-odically, and to this extent collective-bargainingrepresentatives are not held directly accountable formisrepresentations which may have carried the dayfor them in their initial representation election. Inview of these considerations, I do not think that theelectoral processes under the Act should be taken solightly as to be left to the whim and caprice ofirresponsible campaign tacticians without recourse tominimal standards and a mechanism for compellingaccountability.The failure to hold a hearing in this case to resolvethe issues raised by the Employer's objections erodesconfidence in the Board's ability to protect the rightto an opportunity for free and informed participationin our electoral processes.12 228 NLRB at 1313.528